DETAILED ACTION

Status of Claims
Claims 1, 3-5, and 8-15 are pending, subject to examiner’s amendment below.
Claim 1 is currently amended.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1, 3-5, 8, and 9 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to claim 1.

Status of Withdrawn Claims
This application is in condition for allowance except for the presence of claims 10-15, directed to an invention non-elected without traverse.  The claims are not eligible for rejoinder because they do not include all of the limitations of the allowable claims.  Accordingly, claims 10-15 have been cancelled.  See MPEP §§ 821.02, 821.04.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 10-15.	(canceled)

Allowable Subject Matter
Claims 1, 3-5, 8, and 9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is US 2007/0221296 A1 to Enokido et al. (“Enokido”).  Enokido teaches a method of making a sintered rare earth magnet.  The method includes the steps of providing raw material powder, strip casting the powder to form a thin plate, pulverizing the powders and subjecting them to hydrogen occlusion, releasing hydrogen, adding lubricant, jet milling the pulverized alloy, compacting the powders and orienting them in a magnetic field, and sintering the compact under vacuum.
Although Enokido teaches adding lubricant for the jet milling step, Enokido does not teach additionally adding lubricant to the powder produced by jet milling for the molding step.  The amount of carbon in the magnet is affected by the amount of lubricant, and it can be difficult to completely remove the carbon during a heat treatment step.  Paragraphs [0067], [0099].  Thus, Enokido does not teach or suggest adding lubricant in a step after jet milling in the claimed amount while also suppressing the carbon to a level low enough to satisfy the impurity relationship as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 5, 2021